DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s amendment and remarks submitted on 06/21/2022 are acknowledged.
Claims 1-12, 15-25, and 28 are pending.
Claim 1 is amended.
Claims 13-14 and 26-27 are canceled.
Claims 1-12 and 15-19 have been examined on the merits.
Applicant’s election without traverse of Group I, claims 1-12 and 15-19, drawn to a bio-stimulant formulation, filed on 06/21/2022, is acknowledged.
Claims 20-25 and 28 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-12 and 15-19 are being examined herein to the extent they are directed to the elected invention.

Specification
The specification is objected, because the use of the trademark of Zenith has been noted in this application (e.g. see page 4/line 10 and page 6/line 25 of the instant specification). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
 
Priority
This application, U.S. Application number 16/971946, is a national stage entry of International Application Number PCT/IB2019/051493, filed on 02/25/2019, 
which claims for foreign priority under 35 U.S.C. 119(a)-(d) to SOUTH AFRICA Application number 2018/01230 filed on 02/23/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2020 and 06/21/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.
 
Claim Objections 
Claim 7 is objected to due to the recitation of “a nutrient comprising … nitrogen … nitrogen”. The duplicate term, nitrogen, should be deleted. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the seaweed” and “comprises is included in a mass ratio …”.  The term of the seaweed should be changed to “the seaweed extract” to be consistent with the base claim 1; and the phrase of “comprises is included” should be corrected to “is included”. Appropriate correction is required.
Claim 16 is objected to due to the recitation of “the nutrients is included”. The phrase should be corrected to “the nutrient is included”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite due to the recitation of “zenith” for describing a particular material of plant elicitor.  As indicated above, the term Zenith is a trademark.  Per MPEP 2173.05(u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Given that different formulations can be prepared under the same trademark name and products under certain trademark names may be discontinued commercially, the metes and bounds set forth by this trademark term is not clear.

Claim 5 is indefinite due to the recitation of “harpin peptide or harpin protein comprises 1% pure peptide or harpin protein”. The terms “harpin peptide” and “harpin protein” by themselves stand for the polymers of amino acids having the specific sequence of harpin. As such, they are essentially 100% pure harpin peptide or protein. It is unclear how the harpin protein or harpin peptide recited in the claim comprises only 1% pure harpin protein or harpin peptide. It is unclear which kind of harpin peptide or harpin protein the claim intents to define. For the purpose of examination, the claim 5 is interpreted as a duplicate of claim 4, because its true meaning cannot be determined.

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 18 recites the limitation of “the pesticide is included … between 0% and 70% of the total formulation”.  Given the pesticide may be present at an amount of 0%, the claimed formulation may not comprise any pesticide.  Therefore, the scope of Claim 18 is broader than that of Claim 9, upon which the claim 18 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Interpretation

Claim 1 recites the limitation of “a seaweed extract”.  This term is not defined in the specification. According the Google dictionary, the meaning of the term “extract” stands for a preparation containing the active ingredient of a substance in concentrated form. For the purpose of examination, the term “seaweed extract” is interpreted as a preparation containing active ingredients of seaweed in concentrated form, which is extracted from the seaweed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6-10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PHC Injectable for Tree (Product instruction from Plant Health Care Inc., Pittsburg, USA, published in 2006, 1 page, cited in IDS), as evidenced by Frodyma et al. (US 2016/0106110, 2016, cited in IDS),  Grant et al. (J. Bacteriol. 1962, 84: 869-870), Bengtsson et al. (Eur J Plant Pathol, 2009, 124:187–198), and Jessop (WO 2013/150261, 2013, cited in IDS).   
PHC Injectable for Tree teaches a bio-stimulant formulation for treating plants and soils, comprising: a combination of inoculant containing beneficial fungi and bacteria (e.g. Ecto-/VAM fungi and bacillus bacteria), an isoflavone (i.e. formononetin), soluble seaweed extract, humic acids, maltodextrin, yeast extract, and Kaolin clay (page 1: left column/paras 1-4; the table in right column). Regarding the limitation “plant elicitor” recited in claim 1, the humic acids taught by PHC Injectable read on the term “plant elicitor”, as evidenced by Frodyma et al., who teach a list of biostimulants, including humic acids, for enhancing metabolic or physiological processes of plant (see para. 0184); and as evidenced by the specification of the instant application, the term “biostimulant” is a synonym of plant elicitor (see page 22, lines 18-20).  Therefore, the teachings of PHC Injectable read on Claim 1.
Regarding Claim 2, the seaweed extract obtained from A. nodosum, as taught by PHC Injectable in the table, is a 100% pure seaweed extract. 
Regarding Claim 3, the formononetin taught by PHC Injectable is a pure isoflavone. 
Regarding Claim 6, PHC Injectable teaches the formulation further comprises the beneficial fungi and bacteria as a bio-inoculant, as indicated above. 
Regarding Claim 7, the PHC Injectable teaches the formulation further comprises yeast extract (the table in right column of page 1), which inherently comprises nutrients, such as zinc, copper, manganese, cobalt, and magnesium, as evidenced by Grant et al. (see Table 1 in page 870). Furthermore, it is well known in the art that yeast extract is rich in proteins, a resource for nitrogen nutrient. Thus, the teachings of PHC Injectable meet the requirement of claim. 
Regarding Claims 8 and 17, PHC Injectable (the table in right column of page 1) teaches that the formulation further comprises maltodextrin, a polysaccharide that reads on the term “carbon source” recited in the claims.  The mass ratio of 54.8% by weight, taught by PHC Injectable, reads on the claimed range between 10% and 90%.
Regarding Claims 9 and 18, the formulation of PHC Injectable further comprises yucca plant extract at a mass ratio of 0.2 wt% (see table in right column of page 1), which reads on the claimed range.  The yucca plant extract is a natural plant extract displaying pesticidal properties, as evidenced by Bengtsson et al., who teach that the yucca extract acts mainly by a direct fungitoxic effect against apple scab pathogen, Venturia inaequalis, and significantly reduced apple scab symptoms and pathogen sporulation on leaves (see abstract). Thus, the teachings of PHC Injectable meet the requirement of claims. 
Regarding Claims 10 and 19,  the formulation of PHC Injectable further comprises kaolin clay at a mass ratio of 6.0 wt% (see table in right column of page 1), which reads on the claimed range. The kaolin clay is a fluency agent, as evidenced by Jessop, who teaches that fluency/flowability agent comprises mineral earths, such as kaolin (i.e. kaolin clay) (page 2, last full paragraph, lines 4-5). Thus, the teachings of PHC Injectable meet the requirement of claims 10 and 19. 
Regarding Claim 12, PHC Injectable teaches the formulation comprises the seaweed extract at a mass ratio 11.2 wt%, the isoflavone/formononetin at a mass ratio 0.2 wt%, and the plant elicitor/humic acids at a mass ratio 15.8 wt% (see the table in right column of page 1), which read on the ranges of the mass ratios recited in claim 12, respectively.     
Therefore, in view of the teachings of PHC Injectable, the formulation of Claims 1-3, 6-10, 12, and 17-19 is anticipated by the formulation of PHC Injectable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frodyma et al. (US 2016/0106110, 2016, cited in IDS).
Regarding Claims 1, 4, and 6-9, Frodyma et al. teach a bio-stimulant composition for treating plants, plant parts, and/or soils for promoting the plants, comprising: one or more microbials and one or more germinates; and further comprising one or more agriculturally beneficial ingredients, which include one or more biological active ingredients, one or more biostimulants, one or more nutrients, and/or one or more fungicides or insecticides (paragraphs 0009-0013, 0021, 0057, claims 1-20); wherein the biological active ingredients include flavonoids/isoflavonoids, specifically isoflavone (paragraph 0011/lines 3-4 from bottom, 0094/page 9/lines 1-4); wherein the composition further comprises seaweed extracts as a beneficial biostimulant for enhancing metabolic or physiological properties of the plants (para. 0184, lines 3-7); wherein the composition further comprises harpin (i.e. harpin protein) as a plant-defense agent to boost plant’s defense against fungal pathogen (acting like a biological fungicide) (para. 0128) (Note: the harpin taught by Frodyma et al. reads on the “plant elicitor” and “harpin protein” recited in claims 1 and 4); wherein the microbials are bacteria having plant-growth promoting properties, e.g. Bacillus bacteria (para. 0009, 0012, 0021, claims 4-9) (Note: these teachings read on the bacteria (bio-inoculants) recited in claim 6); wherein the germinates are one or more of carbohydrates and amino acids, such as glucose, fructose, lactose, and L-asparagine (nitrogen source), with or without potassium ion (page 5/para. 0062/left col, claims 1-3) (Note: this teaching reads on the nitrogen, potassium, and carbon source recited in claims 7 and 8); wherein the fungicides are biological fungicides selected from bacteria and fungi (paras 0123-0127) (this teaching reads on claim 9); wherein the composition further comprises one or more fertilizers; and wherein the composition further comprises microminerals (e.g. calcium, magnesium, potassium) and/or trace minerals (e.g. boron, cobalt, copper, manganese, zinc) as beneficial nutrients (2nd half of para. 0178) (Note: this teachings further reads on claim 7). A specific embodiment of all the components together is not taught.
It would have been obvious to combine one or more beneficial bacteria (e.g. Bacillus) and one or more germinates (e.g. monocarbides/carbon source and amino acids/nitrogen nutrient) along with seaweed extracts, an isoflavone and a plant elicitor/harpin protein in the bio-stimulant composition of Frodyma et al. for treating plants, plant parts, and/or soils for promoting plant growth and enhancing plant’s defense against pathogens, wherein fungicides/insecticides (e.g. biological fungicides) and mineral nutrients may be further included, as taught by Frodyma et al. One of ordinary skill in the art would have been motivated to do so, because Frodyma et al. specifically teach including these beneficial or nutritional components in their bio-stimulant composition. Furthermore, these components provide agriculturally benefits to plants and soils, promoting plant growth, and enhancing plant’s defense against infection of pathogens such as fungi, as taught by Frodyma et al.  One of ordinary skill in the art has a reasonable expectation of success at including these beneficial/nutritional components in the bio-stimulant composition of Frodyma et al., because they are expected to improve the growth and defense systems of plants, as taught by Frodyma et al.
Regarding Claim 2, Frodyma et al. teach the seaweed extracts comprise the extract obtained from the seaweed, Ascophyllum nodosum (para 0184, lines 6-7), which reads on the 100% pure seaweed extract. 
Regarding Claim 3, Frodyma et al. teach the isoflavone is genistein, daidzein, or glycitein (page 9, left col, lines 2-3), which are pure isoflavone, as required by the claim.
Regarding Claims 10 and 19, the term “fluency agent” is not defined in the specification. Frodyma et al. teach their composition comprises water (paragraphs 0044/lines 9-10, 0045/lines 2-3 from bottom). Water is an agent having a fluent property. For the broadest reasonable interpretation, the water contained in the bio-stimulant composition of Frodyma et al. can be considered as a fluency agent. In addition, Frodyma et al. teach that their composition comprises less than 50 wt% of water, a range that overlaps with the range of 5% - 80% recited in claim 19, thus rendering the claimed range to be obvious.  See MPEP 2144.05, which states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.
Regarding Claim 18, the pesticide recited in the claim can be as low as being 0%. Given the fungicides and/or insecticides are optional components (para. 0010), it would have been obvious to have the fungicides or insecticides at a trace amount or an amount as low as 0% in the biostimulant composition of Frodyma et al., in the situation where the plants have no risk or are at a low risk of being infected by pathogens.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frodyma et al. (US 2016/0106110, 2016, cited in IDS), as applied to Claims 1-10, 18, and 19, further in view of Brant et al. (US 2019/0200644, 2019, effective filing date: 09/15/2016), Jessop (WO 2013/150261, 2013, cited in IDS), and Leland et al. (US 2015/0373994, 2015).
The teachings of Frodyma et al. are described above.  Frodyma et al. further teach using the composition for coating plant seeds (para 0015), and further teach that their composition may be in the form of powders (para 0044/lines 4-6) and the composition comprises a carrier for coating to allow the microbes/active agent to remain active; and the carrier is a powder, such as talc, clays (i.e. mineral earths) and kaolin (paras. 0047 and 0050) (Note: the talc, clays, and kaolin are all fluency agent, which further render the claim 10 to be obvious).  
Regarding Claim 11, Frodyma et al. do not teach the composition comprises static wax as a fluency agent.
Jessop teaches a flowability/fluency agent made up of wax, which improves flowability of a population of plant seeds and controls dust drafts of the seeds, thus minimizing germination losses caused by the dust drifts (abstract, pages 1-2); wherein the wax fluency agent is made up of electret wax (Note: the electret wax reads on the “static wax” recited in the claim) and is specifically exampled by polyethylene wax (page 2/para 4 and page 5/para 3/line 2), which reads on the static wax “ethene homopolymer” disclosed in the instant specification; wherein the wax fluency agent more firmly adheres to plant seeds than conventional fluency agent including mineral earth components, such as talc and kaolin (page 1/last 3 lines, and page 2/paras 4-5); and wherein the conventional fluency agent causes clumping of plant seeds, whereas the wax fluency agent reduces the level of the clumping, thus enhancing the flowability of the plant seeds (page 2/line 1, page 5/para 2/lines 1-2).  Jessop continues to teach that the fluency agent is made up of only electret particles of wax material, and does not contain other flowability agents, such as talc, kaolin, and like (page 2/para 6).  Jessop further teaches that the wax fluency agent is used as a coating agent and a carrier to coat active ingredients to plant seeds (page 6/last 7 lines, page 11/para 3).
Brant et al. teach electrostatically charged particles made of waxes (i.e. electret, electrostatic or static wax particles) (paras 0028-30, Claims 1, 4-9). Brant et al. specifically list polyethylene wax as a suitable wax (para 0029/line 2), which reads on the static wax “ethene homopolymer” disclosed in the instant specification. Brant et al. also teach the use of the electrostatic wax particles as a carrier for coating an active agent over the outer surface of a substrate for improving the distribution of the active ingredient into the environment and promoting roots and shoot growth from seeds (paras 0028-30, 0009-10, Claims 1, 4-9 and 21), wherein the active agent comprises live bacteria, biofertilizers, and/or pesticides (paragraph 0013); wherein the live bacteria comprise Bacillus bacteria or fungal spores (Claims 7-10); wherein the substance is listed as animal feeds including oats, barley, maize, bran, and wheat, which can be all straight, i.e. in their naturally occurring state (paras 0019/last 2 lines, and 0020) (Note: these substrates in their nature state read on plant seeds). Brant et al. further that the electrostatic wax particles, as a carrier of an active agent, stick or adhere to the substrate with a substantially uniform coating of the active agent, which leads to enhanced active life and improved distribution of the active agent into the environment; and they are suitable for appending a range of biological agents and nutrients to substrates (paras 0010 and 00138/lines 1-8).
Leland et al. teach a pest-controlling composition comprising biological pesticide, i.e. fungal pesticide (e.g. Metarhizium and/or Beauveria), and a carrier that carries the fungal pesticide (paras 0021 and 0056); wherein the composition comprises 5-15 wt% of the fungal pesticide (para 0059/last 6 lines); wherein the composition further comprises one or more beneficial microorganisms other than fungal pesticides (paras 0112-113); wherein the carrier is an electrostatic carrier, specifically electrostatic waxes, such as carnauba wax and highly-electrostatic Entostat powder (paras. 0124 and 0229-0231); and wherein the carrier provides an environment to support the viability of the fungi, protects the fungal pesticide from harmful conditions, and maintain the activity of the fungal pesticide during storage and after being applied to a surface or a target site (para 0057).
It would have been obvious to replace mineral earths (e.g. talc and kaolin) in the biostimulant composition suggested by Frodyma et al. with static wax (i.e. electrostatic wax) as fluency agent and a carrier for coating the active agent (e.g. microbe/bacteria) to plant seeds, thus improving flowability and controlling dust drafts of coated plant seeds, because it had been well known in the art that plants seeds coated with the fluency agent/static wax have an enhanced flowability and reduced dust drafts, thus causing less germination losses, compared to plant seeds coated with conventional fluency agent such as mineral earths (e.g. talc and kaolin), as supported by Jessop. In addition, the static wax reduces the level of clumping of plant seeds and adheres more firmly to the plant seeds, compared to the mineral earths (e.g. talc and kaolin), as taught by Jessop, thus being a more effective carrier for coating active ingredients of the biostimulant composition to plant seeds. Furthermore, static/electrostatic wax is a carrier well established in the art for carrying active ingredients and maintaining or protecting their activities (e.g. viability of live microorganisms), as supported by Jessop, Brant et al., and Leland et al. Moreover, it had been well known in the art that static wax is an effective carrier for coating active agents, such as live microorganisms/bacteria, onto the outer surface of plant seeds, as supported by Jessop and Brant et al.
Regarding Claim 15, Frodyma et al. are silent about mass ratio of the biological agent, i.e. fungi/bacteria, in the composition. However, Leland et al. teach a mass ratio in the range 5 wt% -15 wt% for providing the fungi in their composition as a bio-pesticide, which reads on the claimed range 5% - 80%. Although the fungi taught by Leland et al. do not exactly match the microbes taught by Frodyma et al., it is considered that the mass ratio of Leland et al. can be applied to the fungi/microbes in the composition of Frodyma et al. and can be further modified by routine optimization, based on specific microbial species in the composition of Frodyma et al. for achieving a desirable effect on promoting plant growth. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).  It is noted that the claim recites an extremely broad range for the mass ratio of the biological agent. There is no evident of the record to show this broad range is critical. Thus, the claim would have been obvious over the combined teachings of the cited prior art.  
Regarding Claim 16, Frodyma et al. are silent about the mass ratio of nitrogen-containing nutrients in the composition. However, Frodyma et al. teach their composition comprises one or more fertilizers. It would have been obvious to include the nutrients containing nitrogen, magnesium, potassium and/or calcium at a mass ratio in a range between 10 wt% and 80 wt% in the biostimulant composition of Frodyma et al. for providing fertilizer nutrients to plants, because it had been well known in the art that this mass ratio range is suitable for preparing fertilizers for promoting plant growth.  In support,  Brant et al. teach fertilizer pellets composition obtained from Progreen Weed Control, comprising: 10% nitrogen, 5% potassium, and 2% MgO (page 12, left column, last 3 lines), which give a total of mass ratio of about 27%, reading on the claimed range of 10-80%; and  fertilizer mineral granules obtained from Sirius Minerals, comprising: 14% K2O, 6% MgO, and 17% CaO (page 12/right column, lines 3-5), which gives a total of mass ratio for K, Mg, and Ca at about 27%, reading on the claimed range of 10-80%.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PHC Injectable for Tree (Product instruction from Plant Health Care Inc., Pittsburg, USA, published in 2006, 1 page, cited in IDS) in view of Frodyma et al. (US 2016/0106110, 2016, cited in IDS) and Chung et al. (J. Plant Growth Regul., 2014, 33: 788-797, cited in IDS), as evidenced by Frodyma et al. (US 2016/0106110, 2016, cited in IDS),  Grant et al. (J. Bacteriol. 1962, 84: 869-870), Bengtsson et al. (Eur J Plant Pathol, 2009, 124:187–198), and Jessop (WO 2013/150261, 2013, cited in IDS).   
The teachings of PHC Injectable for Tree are described above. 
Regarding Claims 4 and 5, PHC Injectable does not teach its bio-stimulant composition comprises harpin protein. 
It would have been obvious to further include harpin protein as a plant elicitor in the bio-stimulant composition of PHC Injectable for enhancing plant resistance to diseases and promoting plant growth, because the benefits of harpin protein to plants, as a growth promoter and a defense response elicitor, has been well established in the art. Furthermore, it had been well known in the art to include harpin protein in a biostimulant composition for controlling plant pathogens and promoting growth. In support, Frodyma et al. teach a similar biostimulant composition, comprising biological active ingredients, biostimulants, nutrients, and fungicides/insecticides, which include seaweed extracts, isoflavone, and a plant elicitor/harpin protein (paras. 0009-12, 0094, 0128, 0184, Claims 1-20), as indicated above.  Frodyma et al. further teach that the harpin protein acts as a plant growth activator or a plant defense agent for controlling plant fungal pathogens (para 0128).  Further in support, Chung et al. teach that the harpin protein is an activator of plant defense response, i.e. a plant elicitor, which enhances plant’s resistance to diseases; and the harpin also enhances efficiency of photosynthesis system II, resulting in increased growth of the plant, and induces expression of a nitrate transporter (title, abstract, and page 789/left column, para. 1).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over PHC Injectable for Tree (Product instruction from Plant Health Care Inc., Pittsburg, USA, published in 2006, 1 page, cited in IDS) in view of Leland et al. (US 2015/0373994, 2015), Brant et al. (US 2019/0200644, 2019, effective filing date: 09/15/2016), and Jessop (WO 2013/150261, 2013, cited in IDS), as evidenced by Frodyma et al. (US 2016/0106110, 2016, cited in IDS),  Grant et al. (J. Bacteriol. 1962, 84: 869-870), Bengtsson et al. (Eur J Plant Pathol, 2009, 124:187–198), and Jessop (WO 2013/150261, 2013, cited in IDS).   
The teachings of PHC Injectable for Tree are described above. 
Regarding Claim 11, PHC Injectable does not teach its bio-stimulant composition comprises static wax.
 	Leland et al. teach a pest-controlling composition comprising biological pesticide, i.e. fungal pesticide (e.g. Metarhizium and/or Beauveria), and a carrier that carries the fungal pesticide (paras 0021 and 0056); wherein the composition comprises 5-15 wt% of the fungal pesticide (para 0059/last 6 lines); wherein the composition further comprises one or more beneficial microorganisms other than fungal pesticides (paras 0112-113); wherein the carrier is an electrostatic carrier, specifically electrostatic waxes, such as carnauba wax and highly-electrostatic Entostat powder (paras. 0124 and 0229-0231); and wherein the carrier provides an environment to support the viability of the fungi, protects the fungal pesticide from harmful conditions, and maintain the activity of the fungal pesticide during storage and after being applied to a surface or a target site (para 0057).
 Jessop teaches a flowability/fluency agent made up of wax, specifically electret wax, applied for coating dry substrates/formulations (Note: the electret wax reads on the “static wax” recited in the claim) and is further exampled by polyethylene wax (page 2/para 4 and page 5/para 3/line 2), which reads on the static wax “ethene homopolymer” disclosed in the instant specification; wherein the conventional fluency agent including mineral earth components, such as talc and kaolin, causes clumping of coated substrates, whereas the wax fluency agent reduces the level of the clumping  (page 1/last 3 lines, page 2/line 1, page 5/para 2/lines 1-2); wherein the wax fluency agent more firmly adheres to substrates than conventional fluency agent (page 2/paras 4-5).  Jessop also teach that the fluency agent is made up of only electret wax particles, and does not contain any other flowability agents, such as talc, kaolin, and like (page 2/para 6).   
Brant et al. teach electrostatically charged particles made of waxes (i.e. electret, electrostatic or static wax particles) (paras 0028-30, Claims 1, 4-9). Brant et al. specifically list polyethylene wax as a suitable wax (para 0029/line 2), which reads on the static wax “ethene homopolymer” disclosed in the instant specification. Brant et al. also teach the use of the electrostatic wax particles as a carrier for coating an active agent over the outer surface of a substrate for improving the distribution of the active ingredient into the environment and promoting roots and shoot growth from seeds (paras 0028-30, 0009-10, Claims 1, 4-9 and 21), wherein the active agent comprises live bacteria, biofertilizers, and/or pesticides (paragraph 0013); wherein the live bacteria comprise Bacillus bacteria or fungal spores (Claims 7-10).
It would have been obvious to replace the fluency agent kaolin in the biostimulant composition taught by PHC Injectable with static wax (i.e. electrostatic wax) as a fluency agent and carrier for the active agents (i.e. live fungi and bacteria) and protecting them from harmful environment, and maintaining their activity, because the static/electrostatic wax is a carrier well established in the art for carrying active ingredients which are readily applicable to plants or plant parts, as supported by Jessop, Brant et al., and Leland et al. Furthermore, Brant et al. and Leland et al. teach that the static wax, as a carrier, efficiently maintains and protects the activity and viability of live microorganisms. Moreover, Jessop teaches that the static wax, as a fluency agent, has the advantage of generating less clumping when being used in dry formulations, compared to the kaolin taught by PHC Injectable and other conventional fluency agent.
Regarding Claim 15, PHC Injectable teaches specific numbers of CFUs of the biological agent, i.e. fungi and bacteria (see the table in the right column of page 1), but is silent about their corresponding mass ratio in the composition. It is likely that the fungi and bacteria listed in the table have a mass ratio either falling into or close to the range of 5% – 85% recited in claim 15, in view of the fact that the claim recited an extremely broad range for the mass ratio, and there are billions of fungi and bacteria included in the composition of PHC Injectable. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). It is noted that even if the mass ratio of the prior art is not identical to the claimed ratio, any differences between the prior art and the claim would likely be small and would not result in a patentable distinction.
Alternatively, the claim 15 would have been obvious over the further teachings of Leland et al. for the following reasons. Specifically, Leland et al. teach a mass ratio in the range 5 wt% -15 wt% for providing the fungi in their composition as a bio-pesticide, which reads on the claimed range 5% - 80%. Although the fungi taught by Leland et al. do not exactly match the fungi/microbes taught by PHC Injectable, it is considered that the mass ratio of Leland et al. can be applied to the fungi/microbes in the composition of PHC Injectable and can be further modified by routine optimization, based on specific microbial species in the composition of PHC Injectable for achieving a desirable effect on promoting plant growth and improving soil conditions.  It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).  It is noted that the claim recites an extremely broad range for the mass ratio of the biological agent. There is no evident of the record to show this broad range is critical. Thus, the claim would have been obvious over the combined teachings of the cited prior art.  
Regarding Claim 16, PHC Injectable is silent about the mass ratio of nutrients in the composition. However, it would have been obvious to include the nutrients containing nitrogen, magnesium, potassium and/or calcium in a range between 10 wt% and 80 wt% in the biostimulant composition of PHC Injectable for providing fertilizer nutrients to plants, because benefits of the fertilizers for promoting plant growth had been well known in the art. Furthermore, it had been well known in the art that the mass ratio range between 10% and 80% is suitable for preparing fertilizers for promoting plant growth.  In support, Brant et al. teach fertilizer pellets composition obtained from Progreen Weed Control, comprising: 10% nitrogen, 5% potassium, and 2% MgO (page 12, left column, last 3 lines), which give a total of mass ratio at about 27%, reading on the claimed range of 10-80%; and  fertilizer mineral granules obtained from Sirius Minerals, comprising: 14% K2O, 6% MgO, and 17% CaO (page 12/right column, lines 3-5), which gives a total of mass ratio for K, Mg, and Ca at about 27%, reading on the claimed range of 10-80%.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653